DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “150” has been used to designate both the air traveling in a direction during inhalation and the air traveling in the opposite direction during exhalation in Figs. 9-10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation “a range of about 10 cm H2O to about 30 cm H2O” in line 2 is confusing, as the metes and bounds of the range is unclear. 
Regarding claim 11, the limitation “can” in line 2 is confusing, as it is unclear as to whether or not the limitations following this term are optional for the claimed invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Rozario et al. (US 2012/0097164 A1) in view of Power et al. (US 2005/0011514 A1).
Regarding claim 1, Rozario discloses a nebulizer (apparatus including a nebulized medication system 16) (Figs. 1, 10a-c; para. [0027]), comprising: 
a body having a first end, a second end (apparatus has two ends) (Figs. 1-2, 10a-c), an aerosol delivery channel extending through the body from the first end to the second end (all of the hollow space in the apparatus through which air flows being the aerosol delivery channel; there is hollow space for air flow extending between both ends of the apparatus in chambers 22, 23 and inside the mouthpiece 20; there must be a pathway from the nebulizer to the mouthpiece in order to deliver aerosol from the nebulizer to the user) (Figs. 1-2, 10a-c; paras. [0027-0028]), and the first end of the body having a mouthpiece (mouthpiece 20 on one end of the apparatus) (Figs. 1-2, 10a-c); 
and a flutter valve positioned in the aerosol delivery channel of the body near the second end of the body (oscillatory PEP chamber 22 has a rocker arm with plugs 27, 29 near the other end of the apparatus and positioned in the chamber 22; alternatively, in Fig. 2 the chambers 22, 23 may use the arm 73 with stopper 72 configuration of Fig. 7) (Figs. 2, 7; para. [0029]; para. [0035]), the flutter valve moveable between a closed position and an open position when an expiratory pressure greater than a predetermined expiratory pressure is exerted on the flutter valve (patient expels breath through the device into chamber 22, moving the plugs 27, 29 back and forth and thereby opening and closing the inlet to the chamber 22 at conical surface 27’ and the outlet 24; rocker arm with plugs 27, 29 would not oscillate unless the patient is exhaling air at a great enough pressure; alternatively, the Fig. 7 stopper 72 similarly opens/closes inlet 71 with patient exhalation) (Figs. 2, 7; para. [0029]; para. [0035]).
Rozario is silent on a fluid reservoir receiving compartment in communication with the aerosol delivery channel; a fluid reservoir positioned in the fluid reservoir receiving compartment, the fluid reservoir containing a volume of fluid and having a vibrating mesh disc for delivering the fluid to the aerosol delivery channel in an aerosol form upon the vibrating mesh disc being energized.
However, Power teaches a nebulizer to deliver medicament (Power; abstract) including a fluid reservoir receiving compartment in communication with the aerosol delivery channel (housing has space for holding the medication cup 2 for liquid medicament; aerosolized medicament is delivered from the cup 2 to the aerosol passage 20) (Power; Figs. 5-6; paras. [0044-0045]); a fluid reservoir positioned in the fluid reservoir receiving compartment (medication cup 2 positioned inside the space in the housing) (Power; Figs. 5-6; para. [0044]), the fluid reservoir containing a volume of fluid (medication cup 2 for liquid medicament) (Power; Figs. 5-6; para. [0044]) and having a vibrating mesh disc for delivering the fluid to the aerosol delivery channel in an aerosol form upon the vibrating mesh disc being energized (vibratable member 40 with apertures aerosolizes the liquid medicament when energized by the piezoelectric element 41) (Figs. 5-9; paras. [0049-0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rozario system by substituting the Rozario nebulizer for the Power nebulizer, which includes a fluid reservoir receiving compartment in communication with the aerosol delivery channel; a fluid reservoir positioned in the fluid reservoir receiving compartment, the fluid reservoir containing a volume of fluid and having a vibrating mesh disc for delivering the fluid to the aerosol delivery channel in an aerosol form upon the vibrating mesh disc being energized, as taught by Power, for the purpose of providing the system with a nebulizer which is small, light weight, easy to use, and efficient (Power; para. [0092]), thereby being more convenient for a user to use at home (Power; para. [0003]).
Regarding claim 2, the modified Rozario teaches wherein the flutter valve is pivotally connected to the body and oscillates between the closed position and open position when the fluid is flowing through the aerosol delivery channel toward the second end of the body (rocker arm with plugs 27, 29 rotates about pivot point 28; when patient expels breath through the device from mouthpiece 20 into chamber 22, the rocker arm with plugs 27, 29 oscillates back and forth and thereby opening and closing the inlet to the chamber 22 at conical surface 27’ and the outlet 24) (Rozario; Fig. 2; para. [0029]).
Regarding claim 3, the modified Rozario teaches further comprising a valve switch supported by the body and operably connected to the flutter valve to adjust the predetermined expiratory pressure necessary to open the flutter valve (knob or sliding button to move the arm 75 with movable pivot 76; pivot 76 is operably connected to the arm 73 with plug 72, which changes the amount of force or resistance applied by the stopper 72 and thus the amount of expiratory pressure needed to move it) (Rozario; Figs. 2, 7; para. [0035]).
Regarding claim 4, the modified Rozario teaches further comprising an arm connected to the valve switch and extending at least partially into the aerosol delivery channel to limit the movement of the flutter valve from the closed position to the open position (knob or sliding button connects with the arm 75 and pivot 76; movement of arm 75 and pivot 76 along the arm 73 with stopper 72 limits the distance traveled by the arm 73 and stopper 72 during exhalation, as the stopper 72 moves to open/close the inlet 71) (Rozario; Figs. 2, 7; para. [0035]).
Regarding claim 5, the modified Rozario teaches wherein the aerosol delivery channel has a divider and a gate (the space inside the apparatus is divided by a wall to form two separate chambers 22, 23; a selector 21 is used to block one of the chambers 22, 23 during use) (Rozario; Fig. 2; para. [0029]), the divider positioned so the aerosol delivery channel comprises a first channel (conduit between mouthpiece 20 and chamber 22) (Rozario; Fig. 2) and a second channel (conduit between mouthpiece 20 and chamber 23) (Rozario; Fig. 2) and the gate positionable between the first channel and the second channel to selectively direct the fluid into one of the first channel and the second channel (selector 21 is used to block one of the chambers 22, 23 during use, such that air would flow into the unblocked chamber) (Rozario; Fig. 2; para. [0029]).
Regarding claim 9, the modified Rozario teaches wherein the fluid reservoir holds a volume of fluid between about 1 ml and about 10 ml (medication cup 2 accommodates about 6-10 ml of liquid) (Power; para. [0048]).
Regarding claim 11, the modified Rozario teaches wherein the fluid reservoir receiving compartment has a cover, the cover being clear so a user can visualize the fluid in the fluid reservoir receiving compartment (releasable cup 4 covers the medication cup 2; cup 4 is transparent to allow a user to view the contents of the cup) (Power; Figs. 5-6; para. [0044]).
Regarding claim 15, the modified Rozario teaches wherein the body is generally pen-shaped (the body of the apparatus is generally elongated like a pen) (Rozario; Figs. 2, 10a-c).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rozario and Power as applied to claim 5 above, and further in view of Meyer et al. (US 2012/0304988 A1).
Regarding claim 8, the modified Rozario teaches the invention as previously claimed, but is silent on wherein the predetermined expiratory pressure is in a range of about 10 cm H2O to about 30 cm H2O when the gate is in the first channel and the predetermined expiratory pressure is less than about 10 cm H2O when the gate is in the second channel.
However, Meyer teaches a respiratory treatment device to receive exhaled air (Meyer; abstract) wherein the predetermined expiratory pressure is in a range of about 10 cm H2O to about 30 cm H2O and is less than about 10 cm H2O (OPEP therapy is effective when exhalation pressures are from 5-20 cm H2O, thereby overlapping both claimed ranges) (Meyer; para. [0105]; see also MPEP 2144.05(I)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rozario such that the predetermined expiratory pressure is in a range of about 10 cm H2O to about 30 cm H2O when the gate is in the first channel and the predetermined expiratory pressure is less than about 10 cm H2O when the gate is in the second channel, as taught by Meyer, for the purpose of providing the Rozario device with a specific suitable value of expiratory pressure in each channel for a patient’s expiratory respiratory therapy which one of ordinary skill in the art could reasonably expect to be effective for an adult human (Meyer; para. [0105]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rozario and Power as applied to claim 1 above, and further in view of Foran et al. (US 6,581,598 B1).
Regarding claim 10, the modified Rozario teaches the invention as previously claimed, but does not teach wherein the body has at least one side vent and a check valve positioned over the side vent to limit the flow of fluid through the side vent to one direction.
However, Foran teaches a PEP therapy device (Foran; abstract) wherein the body has at least one side vent and a check valve positioned over the side vent to limit the flow of fluid through the side vent to one direction (inspiratory air inlet 201 with one-way flapper valve 205 on the side of the device housing only allow for inhalation through the inlet 201) (Foran; Figs. 1-3; col. 3, lines 50-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rozario apparatus such that the body has at least one side vent and a check valve positioned over the side vent to limit the flow of fluid through the side vent to one direction, as taught by Foran, for the purpose of allowing a user to draw inspiratory air through the device without allowing a user to bypass the positive expiratory pressure section of the device during exhalation (Foran; Figs. 1-3; col. 3, lines 50-63; col. 6, lines 64-67; col. 7, lines 1-5), thereby allowing a user to both inhale and exhale through the same device for improved user convenience and ease of use. 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rozario and Power as applied to claim 1 above, and further in view of Interdonato (US 8,374,657 B2).
Regarding claims 12-14, the modified Rozario teaches the invention as previously claimed, but does not teach wherein the body has a handle, wherein the handle is movable between a retracted position and an extended position, wherein the handle has a first piece and a second piece forming a V-shape in the extended position.
However, Interdonato teaches an apparatus with a loop device for inserting fingers (Interdonato; abstract) wherein the body has a handle (housing of unit 312 has retractable finger loop assembly 301) (Interdonato; Figs. 15-19; col. 8, lines 13-51), wherein the handle is movable between a retracted position and an extended position (retractable finger loop assembly 301 is operable for retraction into and extraction out of the channel 351 of unit 312) (Interdonato; Figs. 15-19; col. 8, lines 13-51), wherein the handle has a first piece and a second piece forming a V-shape in the extended position (retractable finger loop assembly 301 has a spring element 342 and belt 343 which form a V-shape when extended or extracted out of the channel 351) (Interdonato; Figs. 15-19; col. 8, lines 13-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rozario apparatus such that the body has a handle, wherein the handle is movable between a retracted position and an extended position, wherein the handle has a first piece and a second piece forming a V-shape in the extended position, as taught by Interdonato, for the purpose of ensuring the apparatus can be held an operated in a comfortable, stable, and efficient manner (Interdonato; col. 1, lines 13-18).
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, the prior art of record does not disclose nor sufficiently teach the nebulizer of claim 5, wherein the flutter valve has a first face and a second face angled relative to the first face, and wherein the first face is positioned over the second channel and the second face is positioned over the first channel.
Regarding claim 7, this claim is dependent upon claim 6 which was indicated to have allowable subject matter, and thus would also be considered to have allowable subject matter. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2002/0029779 A1 by Schmidt et al. is considered to be relevant as it discloses an apparatus for providing positive pressure therapy during exhalation combined with an aerosol delivery apparatus.  
US 2008/0078383 A1 by Richards et al. is considered to be relevant as it discloses an apparatus for providing positive oscillatory expiratory air pressure therapy combined with a nebulizer.  
US 10,004,872 B1 by Gao is considered to be relevant as it discloses a PEP module with one channel covered by a flutter valve. 
US 2016/0199594 A1 by Finger is considered to be relevant as it discloses a nebulizer with a similar structure as the nebulizer described by the Applicant. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785